DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Election/Restrictions
Applicant’s election without traverse of Group I and species of Cr(III) 2-ethylhexanoate, 2,5-dimethylpyrrole, Et3Al/Et2AlCl and Et2Zn  in the reply filed on 06/25/2021 is acknowledged. 
Claims 1-17 are readable on the elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10-13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Appropriated corrections are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zilbershtein et al. (WO 2016/105227 A1).
Regarding claims 1-8, Zilbershtein et al. teach a method of making a catalyst used in a process of oligomerization of olefins comprising Cr(III) tris-ethylhexanoate (page 12)(applicant’s elected Cr compound), 2,5-dimethylpyrrole (page 13) (applicant’s elected nitrogen-containing ligand), a mixture of alkyl aluminum compounds Et3Al and Et2AlCl (Page 10, applicant’s elected Al compounds) and Et2Zn compound (applicant’s elected Zn compound, page 24).
The mixture of alkyl aluminum compounds Et3Al and Et2AlCl and Et2Zn compound are heated to about 80 0C prior to irradiation (pages 10-11).

Regarding claim 10, a molar ratio of Al/Cr taught by Zilbershtein et al.is 10:1 as the instant claim (page 13).
Regarding claim 11, a molar ratio of ligand/Cr taught by Zilbershtein et al.is 2:1 as the instant claim (page 13).
Regarding claim 12, a molar ratio of Zn/Cr taught by Zilbershtein et al.is 2:1 as the instant claim (page 13).
Regarding claims 13-16, as discussed above, Zilbershtein teach heating a mixture of alkyl aluminum compounds Et3Al and Et2AlCl and Et2Zn compound at about 80 0C prior radiation 2.45 GHz for 4 minutes as the instant claims (page 9-10).
Regarding claim 17, Zilbershtein et al. teach mixing of the irradiated mixture with  the Cr compound occurs <10 minutes (page 27).
Although Zilbershtein et al. do not specific teach mixing components <3 minutes as per applicant claim 17, one of ordinary skill in the art would be expected to be able to determine the time it takes based on the teachings of Zilbershtein et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/Primary Examiner, Art Unit 1732